Citation Nr: 1008881	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Eligibility for VA Vocational Rehabilitation services under 
Chapter 31, Title 38, U.S.C.A.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 
1985.  

This appeal arises from an April 2008 adverse determination 
of the Vocational and Rehabilitation Service of the 
Department of Veterans Affairs (VA) in Memphis, Tennessee.  


FINDINGS OF FACT

1.  Service connection has been established for diabetes 
mellitus, evaluated as 20 percent disabling; retinopathy and 
bilateral cataracts associated with diabetes mellitus, 
evaluated as 20 percent disabling; and diabetic nephropathy 
associated with diabetes mellitus, evaluated as 
noncompensable.  The combined evaluation is 40 percent.  

2.  The evidence shows that the Veteran's service-connected 
disabilities produce functional limitations, such as blurred 
vision and fatigue.

3.  The evidence demonstrates the Veteran has overcome the 
effects of the impairment of employability; and thus does not 
have an employment handicap.  


CONCLUSION OF LAW

The requirements for eligibility for vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, U.S.C.A., have not been met.  38 U.S.C.A. §§ 3101, 
3102 (West 2002); 38 C.F.R. §§ 21.40, 21.50, 21.51 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) held that VA's duties to notify and assist contained 
in the Veterans Claims Assistance Act (VCAA) are not 
applicable to cases not governed by Chapter 51 of Title 38 of 
the United States Code.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  As claims for eligibility for Vocational 
Rehabilitation services are governed by Chapter 31 which 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim.  See 
also Lueras v. Principi, 18 Vet. App. 435 (2004).  

As to the notice and assistance requirements for claims for 
vocational rehabilitation and education, as set out in 
38 C.F.R. §§ 21.32, 21.33, appropriate notice was 
accomplished in March 2008 correspondence to the appellant, 
and in the program orientation attended by the appellant in 
that month.  No additional evidence other than what has 
already been associated with the file has been identified by 
the appellant to be obtained.  Therefore, the duty to assist 
requirements are considered met.  

Eligibility for Vocational Rehabilitation Services

Generally, a veteran is entitled to a program of vocational 
rehabilitation if he has a service-connected disability that 
is rated 20 percent disabling or more, and is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2009).  

As a preliminary matter, the Board of Veterans' Appeals 
(Board) notes VA published new regulations amending 38 C.F.R. 
§§ § 21.50, 21.51, 21.52 in 2007 [see 72 Fed. Reg. 14042 
(March 26, 2007)], but the statement of the case issued to 
the Veteran in June 2008, contained the version in effect 
prior to that date.  Since, however, entitlement under both 
versions requires the Veteran not to have overcome the 
effects of the impairment to employability, which is defined 
similarly in the old and new versions, and this is the basis 
for the denial of the benefit, no harm accrues to the Veteran 
by reason of this error.  

The record in this case shows the Veteran meets the criteria 
for basic entitlement to vocational rehabilitation set out at 
38 C.F.R. § 21.40 (a) (2009).  Service connection has been 
established for diabetes mellitus, evaluated as 20 percent 
disabling; retinopathy and bilateral cataracts associated 
with diabetes mellitus, evaluated as 20 percent disabling; 
and diabetic nephropathy associated with diabetes mellitus, 
evaluated as noncompensable.  The combined evaluation is 40 
percent.  The Veteran's non-service connected disabilities 
include a thyroid disorder, hypertension, and heart symptoms 
such as arrhythmia, atrial fibrillation, angina and left 
ventricular dysfunction.  It is undisputed the Veteran has a 
service-connected disabilities that are rated as 20 percent 
disabling.  The critical question is whether she is in need 
of rehabilitation to overcome an "employment handicap."  
38 C.F.R. § 21.40 (b)(2009).  

The Board acknowledges the Veteran's service-connected 
disabilities constitute an impairment to employment.  The 
combined 40 percent rating is a recognition of some 
industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  
However, if she has overcome the effects of impairment of 
employability, she does not have an "employment handicap" for 
VA vocational rehabilitation purposes.  The regulations 
define overcoming an employment handicap as having employment 
in an occupation consistent with the Veteran's abilities, 
aptitudes and interests.  

On her Rehabilitation Needs Inventory (RNI) dated in March 
2008 the Veteran listed her civilian employment history.  She 
had been employed by the Department of Defense, with the Navy 
since 1987.  She began her employment with the Navy as a 
computer specialist and had been promoted in 2000 to Program 
Analyst.  She had been continuously employed from 1987 to the 
date of her RNI.  

The appellant contends, as she wrote on her VA Form 9, that 
her current work is causing her health to decline due to 
stress.  She asserts that evidence of elevated blood sugar 
readings support her contention.  She has considered quitting 
her job to complete her college education to get into a less 
stressful occupation.  Her job as a statistician is extremely 
stressful.  She described having blurred vision and fatigue.  
In addition, her diabetes mellitus required her to take 
breaks to check her blood sugars and to use the bathroom.  

According to the evidence of record, her employer has allowed 
necessary breaks and provided a glare screen to use with her 
computer.  She has not identified any impairments which have 
not been accommodated by her current employer or that could 
be accommodated.  She is employed in a sedentary job.  She 
was previously employed in the service in a similar 
occupation.  She submitted documentation that she has been 
applying for other jobs in the same field at other government 
offices.  

As to her assertions that her physicians stated her job was 
causing an increase in her diabetes mellitus and non-service 
connected hypertension, the March 2008 statements of her 
physicians did not indicate that to be the case.  One did 
state that she had a stressful job and that her blood sugars 
were fluctuating, but indicated her medications would be 
adjusted.  No recommendation that she change her job or that 
she is unable to perform her job was made by the physician.  
The second letter merely recommends a glare screen and 
changes in lighting in her office to accommodate hours spent 
in front of a computer.  

The Veteran's over twenty year history with the same employer 
including a promotion in 2000 all support finding she has 
overcome any employment handicap caused by her service-
connected disabilities.  In addition, VA examination reports 
of March 2009, created in the context of other claims, do not 
support a finding that her service-connected disabilities 
cause significant effects on her job, except for her vision 
problems which have been addressed.  As the VA Vocational 
Rehabilitation Counselor noted in her report of April 2008, 
the Veteran's dissatisfaction with her current job appeared 
to be based on the atmosphere of her work environment, rather 
than an inability to perform her job duties.  

The Board is sympathetic to the Veteran's desire to obtain 
additional training.  The Veteran's desire to change 
employment fields does not provide a basis to find that she 
is unable to successfully maintain employment at this time.  

Therefore, the Board must find that the Veteran does not have 
an employment handicap, and is not entitled to vocational 
rehabilitation under Chapter 31.  

ORDER

Entitlement to eligibility for vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, 
U.S.C.A., is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


